                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Newport News Division

BRIAN GALE,

                       Petitioner,

       V.                                               CRIMINAL ACTION NO.4:17-cr-47


UNITED STATES OF AMERICA,

                      Respondent.

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Brian Gale's ("Petitioner") pro se Motion to Vacate, Set Aside, or

Correct a Sentence pursuant to Title 28, United States Code, Section 2255, and the Government's

Response to Petitioner's Motion ("§ 2255 Motion"). For reasons set forth below, Petitioner's

Motion is DENIED.


                       I. FACTUAL AND PROCEDURAL HISTORY

       On May 10, 2017, Petitioner was indicted for an incident which occurred on July 3, 2016.

ECF No. 1. The two-count indictment alleged that on July 3,2016, Petitioner robbed Ricco's

Pizza using a firearm, which was used, brandished and discharged during the robbery. Id.

Petitioner was charged with interference with commerce by robbery in violation of 18 U.S.C. §

1951 ("Hobbs Act robbery"), as well as brandishing a firearm in furtherance of a crime of

violence in violation of 18 U.S.C. § 924(c)(1)(A). Id. On July 21, 2017, Petitioner pled guilty

with a written Plea Agreement and Statement of Facts. ECF Nos. 26 and 27. On November 27,

2017,this Court accepted Petitioner's guilty plea and sentenced him to 78 months imprisonment

on the Hobbs Act robbery count and 120 months imprisonment for discharging a firearm, to be

served consecutively with his Hobbs Act robbery sentence. ECF No. 37.
       On December 12, 2018, Petitioner's trial counsel filed a defective § 2255 Motion. ECF

No.42. This motion was denied on January 14, 2019 and Petitioner was given 60 days to file a

proper § 2255 Motion. ECF No. 48. Petitioner appealed this order to the United States Court of

Appeals for the Fourth Circuit("Fourth Circuit"), which was denied on August 8,2019. ECF No.

62. Petitioner filed the present § 2255 Motion on February 4, 2019. ECF No. 50. The present

motion was stayed on March 14, 2019 pending the Supreme Court's decision in United States v.

Davis. ECF No. 57. The stay was lifted on July 29, 2019 and the Government was given until

August 12, 2019 to file its response to the instant § 2255 Motion. ECF No. 59. The Govemment

filed its response on August 1, 2019. ECF No.60. On August 26, 2019, this Court granted

Petitioner's motion for an extension oftime to file a reply to the Government's response. ECF

No. 64. On September 4, 2019, Petitioner filed his reply to the Government's response. ECF No.

65.


                                       II. LEGAL STANDARDS


A. Section 2255


       Section 2255 allows a federal prisoner "claiming the right to be released upon the ground

that the sentence was imposed in violation ofthe Constitution or laws ofthe United States ...[to]

move the court which imposed the sentence to vacate, set aside or correct the sentence." 28 U.S.C.

§ 2255. In a § 2255 motion, the petitioner bears the burden of proving his or her claim by a

preponderance of the evidence. See Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

Additionally,pro se filers are entitled to more liberal construction of their pleadings. Erickson v.

Pardus, 551 U.S. 89,94(2007).

       When deciding a § 2255 motion, the Court must promptly grant a hearing "unless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no
relief." 28 U.S.C. § 2255(b). Motions under § 2255 generally "will not be allowed to do service

for an appeal." Sunal v. Large,332 U.S. 174,178-79(1947). For this reason, issues already fully

litigated on direct appeal may not be raised again under the guise of a collateral attack. United

States V. Dyess, 730 F.3d 354, 360 (4th Cir. 2013). Issues that should have been raised on direct

appeal are deemed waived, procedurally defaulted, and cannot be raised on a 2255 Motion. United

States V. Mikalajunas, 186 F.3d 490, 492 (4th Cir. 1999). However, an individual may raise a

procedurally defaulted claim if he or she can show (1)"cause and actual prejudice resulting from

the errors of which he complains" or(2)that"a miscarriage ofjustice would result from the refusal

ofthe court to entertain the collateral attack   [meaning]the movant must show actual innocence

by clear and convincing evidence." Id. at 492-93.To demonstrate cause and prejudice,a petitioner

must show the errors "worked to [his or her] actual and substantial disadvantage, infecting [his or

her] entire trial with error of constitutional dimensions." United States v. Frady, 456 U.S. 152,

170(1982).

B. Crime of Violence Under 18 U.S.C.§ 924(c)(1)

        Section 924(c)(1)(A) provides that a person who uses or carries a firearm "during and in

relation to any crime ofviolence" or who "possesses a firearm""in furtherance of any such crime"

may be convicted of both the underlying crime (here, Hobbs Act robbery) and the additional,

distinct crime of utilizing a firearm in connection with a "crime of violence." Utilizing a firearm

in connection with a crime of violence is punishable by at least five consecutive years of

imprisonment, with seven years of imprisonment for brandishing the firearm and ten years of

imprisonment ifthe firearm is discharged. 18 U.S.C. § 924(c)(1)(A).

       Section 924(c)(3) defines "crime of violence" as "an offense that is a felony" and

       (A) has as an element the use, attempted use, or threatened use of physical force against
       the person or property of another, or
        (B)that by its nature, involves a substantial risk that physical force against the person or
        property of another may be used in the course of committing the offense.

 18 U.S.C. § 924(c)(3). Courts commonly refer to § 924(c)(3)(A) as the "force clause" and to §

924(c)(3)(B) as the "residual clause."

         The "residual clause" of § 924(c)(3)(B) has been held unconstitutionally vague by the

U.S. Supreme Court in United States v. Davis, 139 S. Ct. 2319(2019).' Additionally, §

924(c)(3)(B) has been found unconstitutionally vague by the Fourth Circuit when used with

conspiracy to commit Hobbs Act robbery as the underlying offense. United States v. Simms,914

F.3d 229(4th Cir. 2019). Therefore, sentences for the distinct firearm offenses found in §

924(c)(1)(A) may only be applied through the "force clause," which allows for an enhanced term

of consecutive imprisonment ifthe underlying offense has as an element that contains the use,

attempted use, or threatened use of physical force.

         The Fourth Circuit has confronted the question of whether Hobbs Act robbery may serve

as a predicate offense for the additional firearm offense found in the "force clause" of 18 U.S.C.

§ 924(c)(3)(A) in United States v. Mathis, No. 16-4633(4th Cir. 2019). In Mathis, the Fourth

Circuit held that Hobbs Act robbery under 18 U.S.C. § 1951(a) cannot be accomplished without

an element that includes the use, attempted use, or threatened use of physical force against the

person or property of another. Therefore, Hobbs Act robbery qualifies as a predicate offense for

the additional firearm offense in § 924(c)(1)(A) because its elements satisfy the "force clause"

found in § 924(c)(3)(A).




'See also Sessions v. Dimaya, 138 S. Ct. 1204(2018)(holding a similar residual clause defining crimes of violence
in 18 U.S.C. § 16(b) to be unconstitutionally vagae),Johnson v. United States, 135 S. Ct. 2551 (2015)(holding
another residual clause defining crimes of violence in 18 U.S.C. § 924(e)(2)(B) to be unconstitutionally vague).
                                                    III. DISCUSSION


         In the instant matter, Petitioner relies on the Supreme Court's holding in Sessions v.

Dimaya^ to support the proposition that because some robbery offenses cannot qualify as an

offense of violence under an unconstitutionally vague residual clause, his Hobbs Act robbery

conviction does not qualify as an offense of violence under the "force clause" found in §

924(c)(3)(A). EOF No. 89 at 4. For the following reasons, Petitioner's contention is without

merit.


         The Supreme Court's jurisprudence that includes Johnson v. United States^ Dimaya, and

 United States v. Davis strikes down residual clauses which force a judicial evaluation of the

relative risk ofinjury to another, either in an ordinary case of the underlying offense, or based on

the facts ofthe specific case of the underlying offense.^ Additionally, United States v. Simms

disallows application ofthe § 924(c)(3)(B) residual clause where conspiracy to commit Hobbs

Act robbery acts as the underlying offense."^

         However, none of the aforementioned cases invalidate the categorization of an underlying

offense through the use of a "force clause." Force clauses, including the one contained within §

924(c)(3)(A), specifically require the underlying offense to contain an element that includes the

use, attempted use, or threatened use of physical force. If the underlying offense requires the use,

attempted use, or threatened use of physical force, it is an offense of violence based on its

elements. In the instant case, the Petitioner's underlying conviction is for Hobbs Act robbery.


2 138 S. Ct. 1204(2018).
^ See United States v. Davis, 139 S. Ct. 2319(2019)(holding the residual clause of 18 U.S.C. § 924(c)(3)(B)to be
 unconstitutionally vague, even using a judicial estimation of the degree of risk posed by the underlying crime in the
specific case); Sessions v. Dimaya, 138 S. Ct. 1204(2018), Johnson v. United States, 135 S. Ct. 2551 (2015)
(holding the residual clauses of 18 U.S.C. § 16(b) and 18 U.S.C. § 924(e)(2)(B) to be unconstitutionally vague, as
each statute required a judicial estimation ofthe degree ofrisk posed by the underlying crime's ordinary case).
''914 F.3d 229(4th Cir. 2019).
rather than conspiracy to commit Hobbs Act robbery. The elements of Hobbs Act robbery cannot

be satisfied without threatened force, violence, or fear of injury. United States v. Mathis, No. 16-

4633, at 36.(4th Cir. 2019). The Fourth Circuit has concluded that these elements necessarily

require the threat to use physical force, which satisfies the standard for an offense of violence

under § 924(c)(3)(A). Id.

       In short. Petitioner's claim fails because the legal precedents invalidating residual clauses

do not apply to his sentence, which was lengthened by an additional force clause conviction for

brandishing and discharging a firearm during a Hobbs Act robbery. Additionally, Hobbs Act

robbery has been categorized as an offense of violence by the Fourth Circuit. Therefore, the

additional conviction for discharging a firearm in 18 U.S.C. § 924(c)(1)(A) was properly applied

and Petitioner's claim is without merit.


                                           IV. CONCLUSION


       For the reasons above. Petitioner's Motion is DENIED.

       This Court may issue a certificate of appealability only if the applicant has made a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c); Fed. R. App. P.

22(b)(1). This means that Petitioner must demonstrate that "reasonable jurists could debate

whether...the petition should have been resolved in a different manner or that the issues presented

were 'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel,529 U.S. 473,

484(2000)(quoting Barefoot v. Estelle^ 463 U.S. 880,893,n.4(1983));see United States v. Swaby^

855 F.3d 233, 239 (4th Cir. 2017). Petitioner's claims are based on incorrect interpretations of

statutory provisions and judicial precedent. As such. Petitioner fails to demonstrate a substantial

showing of a denial of a constitutional right, and a Certificate of Appealability is DENIED.
       In addition, the Court ADVISES Petitioner that he may appeal from this final Order by

forwarding a written notice of appeal to the Clerk of the United States District Court, United States

Courthouse, 600 Granby Street, Norfolk, Virginia 23510. The Clerk must receive this written

notice within sixty (60)days from this Order's date. The Court DIRECTS the Clerk to provide a

copy of this Order to all Parties.

       IT IS SO ORDERED,


Norfolk, Virginia                                                        /
September ,2019                                               Raymond A,Jackson
        '                                                     United States District Judge
